2014 IL App (1st) 123319

                                                                              SECOND DIVISION
                                                                                November 4, 2014




No. 1-12-3319

MAHESH PARIKH, M.D.,                                          )       Appeal from the
                                                              )       Circuit Court of
                       Plaintiff-Appellant,                   )       Cook County
                                                              )
v.                                                            )
                                                              )
THE DIVISION OF PROFESSIONAL REGULATION                       )       No. 12 CH 10974
OF THE DEPARTMENT OF FINANCIAL                                )
AND PROFESSIONAL REGULATION and JAY                           )
STEWART, Director,                                            )       Honorable
                                                              )       Franklin U. Valderrama,
                       Defendants-Appellees.                  )       Judge Presiding.

       JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Neville and Liu concurred in the judgment and opinion.


                                              OPINION


¶1     Appellant, Mahesh Parikh, M.D., a neurologist, appeals an order of administrative

proceeding where the Director of the Division of Professional Regulation (Director) ordered that

his medical license be indefinitely suspended for a minimum of one year. Parikh argues: (1) the

Director does not have the authority under the Illinois Medical Practice Act of 1987 (225 ILCS

60/1 et seq. (West 2010)) to make factual finding and credibility determinations contrary to those

made by the Medical Disciplinary Board of the Department (Board); (2) the Director's findings

were against the manifest weight of the evidence; (3) the Director's finding on the legal effect of

the facts is clearly erroneous; and (4) the Director abused his discretion by indefinitely
1-12-3319


suspending Parikh's medical license for a least a year. For the following reasons, we affirm the

decision of the Director acting on behalf of the Illinois Department of Financial and Professional

Regulation (Department).

¶2                                      BACKGROUND

¶3     The Department filed a two count complaint against Parikh, a neurologist licensed to

practice medicine in Illinois, on October 29, 2010. Count I alleged that on July 29, 2010, during

an office visit, Parikh examined L.K.'s breasts without wearing gloves and examined her pubic

area by pressing on the area near the clitoris region in violation of section 22(A) the Illinois

Medical Practice Act of 1987 (Act) (225 ILCS 60/22(A)(5) (West 2010)). Count II alleged that

on August 24, 2009, during an office visit, Parikh examined L.K.'s breasts by inserting an

ungloved hand underneath her clothes, examined her vagina without wearing gloves, hugged

L.K. at the end of the exam and examined L.K. without providing a gown in violation of section

22(A) of the Act (225 ILCS 60/22(A)(20) (West 2010)).

¶4     A hearing before an administrative law judge (ALJ) was held over three days in June,

August and September of 2011. On November 9, 2011, the ALJ issued a report assessing the

testimony of seven witnesses: L.K, the patient; her ex-boyfriend; her mother; Dane Michael

Chetkovich, a neurologist and the Department’s expert; Cynthia Monroe and Karen Hoff,

Parikh's employees; and Parikh.

¶5     L.K. was a patient under Parikh's care and treatment from December 12, 2008 through

August 24, 2009, for migraine headaches, anxiety and joint pain. L.K. was a 19-year-old college

student when she first began visiting Parikh’s office. L.K. testified that the blinds on the window

in the examination room door were closed during her eight appointments with Parikh in 2008



                                                  2
1-12-3319


and 2009. L.K. testified that during her third visit to Parikh’s office on March 20, 2009, she

complained of breast tenderness along with other symptoms. With her permission to conduct a

breast examination, Parikh stuck his hand down her shirt, using two or three fingers in a circular

motion, and then squeezing her breasts with his hands and fingers. L.K. estimated that Parikh

touched her breasts for 30 seconds to 1 minute. He performed this test once while she was

sitting up and then again after she lay down. No one else was present during the examination.

¶6     L.K indicated that a similar breast examination occurred during a March 24, 2009 follow-

up visit although she did not complain of breast tenderness and Parikh did not ask permission.

L.K. testified that similar incidents occurred during two separate visits in July 2009. In addition,

L.K. claimed that during a July 29, 2009 visit, after conducting a similar breast exam, Parikh

stuck his hand down her pants, underneath her underwear, with two or three fingers pushing into

the pelvic area. L.K. felt uncomfortable about the examination, but trusted that Parikh knew what

he was doing. Additionally, on a July 2009 visit, L.K. was accompanied by her then-boyfriend

Brandon Olson because she felt uncomfortable seeing Parikh. Olson stated that he heard Parikh

ask permission to examine L.K.’s breasts and then stuck his hand down her shirt. At that time

Brandon looked away to give her some privacy.

¶7     L.K. also testified that during an August 2009 visit Parikh conducted another breast

examination and again stuck his hand down her pants. After receiving permission to continue,

he pushed into the pubic area above her clitoris. He then conducted yet another breast

examination and later stuck his hand up the leg of her shorts, touching her vaginal lips. Once the

exam was completed, L.K. told Parikh this would be her last visit since she was returning to

college. Parikh asked if he could hug her and gave her a “really squeezy bear hug.” L.K. told her



                                                  3
1-12-3319


mother, Tina, about the uncomfortable visit with Parikh. Tina spoke to L.K.'s primary care

physician, with L.K.'s approval about the nature of the examinations with Parikh. L.K.'s primary

care physician recommended calling the police.

¶8     L.K. spoke with the police. The police report prepared stated that L.K. told officers that

Parikh touched her breasts two appointments before the last one, but she testified that he first

touched her breasts during the third appointment. L.K. told the Department that the first time

Parikh touched her breasts was during the second appointment.

¶9     Brandon testified regarding the July 21, 2009, visit to Parikh's office with L.K. Brandon

testified that he looked away out of respect for his girlfriend when Parikh's hand went down

L.K.'s shirt. Parikh's back was to him at the time so he could not see the examination. Brandon

testified that L.K. had complained about breast tenderness and that Parikh asked L.K. for her

permission to perform the examination.

¶ 10   Tina, L.K.'s mother, testified that she accompanied L.K. to Parikh's office twice. During

one of the appointments, she left the examination room when Parikh started asking question

about L.K.'s sexual history. Tina also testified about the conversation she had with L.K., L.K.'s

primary care physician and the police.

¶ 11   Dr. Dane Michael Chetkovich, a board-certified neurologist, gave expert testimony for

the Department. Dr. Chetkovich testified that typically, neither a breast nor a pelvic examination

would be part of a neurological exam. Rather, if a breast or pelvic examination was indicated, a

neurologist would refer the patient to a gynecologist or general practitioner. In the rare case

where a neurologist would be required to conduct a breast or pelvic exam, the doctor would

document the reason for its necessity and report the results for diagnostic purposes. Dr.



                                                 4
1-12-3319


Chetkovich opined that based on a review of L.K.'s medical records, there was no reason for

Parikh to perform a breast or pelvic exam. In addition, Dr. Chetkovich opined that the exams

described by L.K. would be an inappropriate and unprofessional touching of L.K.'s breast and

pelvic area and that if the allegations were true, Parikh had failed to provide ethical care and

treatment to L.K.

¶ 12    Parikh testified as an adverse witness and on his own behalf. He stated that he was

L.K.’s neurologist between December 2008 and August 2009. He maintained throughout his

testimony that he did not perform breast or vaginal examinations on L.K. He further maintained

that either Tina, Brandon or one of his office assistants was in the examination room for part of

L.K.'s visits. Parikh stated that his assistant Cynthia Monroe was present during the August 24,

2009, visit.

¶ 13    Dr. Parikh also called two of his office assistants to testify on his behalf. Monroe testified

the examination room has blinds which are generally kept open. From where she sits in the

office, Monroe can see into the examination room even when the door is closed, but cannot

see past the corner of the examination table. She is always allowed to enter the examination

room after knocking and does not wait for permission to enter. Dr. Parikh’s other office

assistant, Karen Hoff, gave substantially similar testimony on these points.

¶ 14    After reviewing the testimony and documentary evidence, the ALJ concluded that the

Department failed to prove its charges by clear and convincing evidence and recommended that

no action be taken against Parikh. The ALJ found that L.K. was confused about some points and

demonstrated a naivety unusual for a woman of her age and educational background. The ALJ

also found that her testimony was uncorroborated, except for Brandon’s testimony regarding the



                                                  5
1-12-3319


one visit. The ALJ questioned Brandon's reliability given that he testified that he saw Parikh put

his hand down L.K.'s shirt but then stated that Parikh's body blocked his view of the

examination. The ALJ also found that Parikh testified credibly and calmly and his testimony

was consistent with the medical records.

¶ 15   On December 29, 2011, the Board adopted the ALJ’s findings of fact and conclusions of

law in its recommendations to the Director. The Department then filed a motion asking the

Director to take action contrary to the Board's recommendation. The Department argued that it

proved the charges by clear and convincing evidence. The Department urged the Director to find

that Parikh had inappropriately touched L.K. based on testimony presented and the conclusions

that could be drawn therefrom, and find Parikh in violation of the Act.

¶ 16   On March 26, 2012, contrary to the Board's and ALJ's recommendation, the Director

issued an order determining the evidence was sufficient to prove the charges against Parikh by

clear and convincing evidence. The Director found that Parikh "overstepped his relationship

with a young, vulnerable patient and fondled her breasts and touched her pelvic area for no

clinical purpose during numerous neurological examinations" and "even fondled [L.K.'s] breasts

under the guise of a legitimate examination in the presence of the patient's boyfriend." The

Director found that L.K.’s naivety did not dispel her clear and consistent testimony of the events

occurring in Parikh’s office on multiple occasions. The Director also found that Parikh testified

that he did not recall any of the office visits with L.K. with any specificity, which lessened the

weight of his denials in the face of the testimony from L.K. and Brandon. Further, the Director

found that Parikh’s employees' testimony should be given less weight in light of their

employment relationship and financial dependence on Parikh keeping his license to practice



                                                  6
1-12-3319


medicine, as well as the fact that they were not in the examination room for L.K.'s visits. The

Director concluded:

       "Respondent abused his position of trust and took advantage of his patient. L.K.

       provided consistent, detailed testimony regarding six separate office visits during

       which Respondent fondled her breasts and pelvic region. I find no reason to believe

       the patient was mistaken or confused about what happened. Additionally, the

       Department's expert found the Respondent's actions to serve no medical purpose

       and to be unprofessional and unethical. Further, I find no motive on the part of the

       patient to fabricate this story. There is no evidence that L.K. is unstable or suffered

       from a mental illness that would render her unreliable. Instead, the patient and her

       mother state the sole reason they came forward with a complaint was to protect

       other young women."

Accordingly, the Director ordered that Parikh’s medical license be indefinitely suspended for a

minimum of one year.

¶ 17   Parikh immediately filed a complaint for administrative review and an emergency motion

to stay the Director’s order in the circuit court, which was denied. On April 20, 2012, Parikh

filed a timely notice of interlocutory appeal to this court, and on September 19, 2012, we

affirmed the judgment of the circuit court denying the stay. Parikh v. Division of Professional

Regulation of the Department of Financial & Professional Regulation, 2012 IL App (1st)
121226. The trial court upheld the decision of the Director on October 17, 2012. Parikh now

appeals from the Director's finding.




                                                 7
1-12-3319


¶ 18                                    ANALYSIS

¶ 19   Before we reach the merits of Parikh's arguments, we must discuss the appropriate

standard of review in this case. Judicial review pursuant to Administrative Review Law (735

ILCS 5/3-101 (West 2010)) provides that this court review the Director’s decision and not the

decision of the ALJ or the circuit court. Lindemulder v. Board of Trustees of the Naperville

Firefighters’ Pension Fund, 408 Ill. App. 3d 494, 500 (2011). The standard of review we apply

depends on the question presented. Comprehensive Community Solutions, Inc. v. Rockford

School District No. 205, 216 Ill. 2d 455 (2005). When an issue of pure law is raised, we review

de novo. Village Discount Outlet v. Department of Employment Security, 384 Ill. App. 3d 522,

525 (2008). When the issue raised is one of fact, we will only ascertain whether such findings of

fact are against the manifest weight of the evidence. Provena Covenant Medical Center v.

Department of Revenue, 236 Ill. 2d 368, 386-87 (2010). A mixed question of law and fact is

reviewed under the clearly erroneous standard. Heabler v. Illinois Department of Financial &

Professional Regulation, 2013 IL App (1st) 111968, ¶ 17. Mixed questions of fact and law “are

questions in which the historical facts are admitted or established, the rule of law is undisputed,

and the issue is whether the facts satisfy the statutory standard,” or to put it another way, whether

the rule of law as applied to the established facts is or is not violated. Pullman-Standard v.

Swint, 456 U.S 273, 289 n.19 (1982).

¶ 20   Parikh first argues that the Director lacked the authority under the Act to make factual

findings and credibility determinations contrary to those made by the Board. This is a question

of law. Therefore, we review this issue de novo. Village Discount Outlet, 384 Ill. App. 3d at

525.



                                                  8
1-12-3319


¶ 21   The primary rule of statutory construction is to ascertain and give effect to the intent of

the legislature. MD Electrical Contractors, Inc. v. Abrams, 369 Ill. App. 3d 309, 312 (2006).

Generally, the statutory language is the best evidence of the legislature's intent, and such

language should be given its plain and ordinary meaning. Paris v. Feder, 179 Ill. 2d 173 (1997).

In interpreting a statute, we must construe words and phrases in light of other relevant portions

of the statute so that, if possible, no term is rendered superfluous or meaningless. West Suburban

Bank v. City of West Chicago, 366 Ill. App. 3d 1137, 1140 (2006). Moreover, “[a] court is not

permitted to ignore the plain meaning of the statute by reading into it exceptions, limitations, or

conditions that the legislature did not express.” Forest Preserve District of Du Page County v.

Loren & Gisela Brown Family Trust, 323 Ill. App. 3d 686, 692 (2001). “Only where the

language of the statute is ambiguous may the court resort to other aids of statutory construction.”

People v. Glisson, 202 Ill. 2d 499, 505 (2002).

¶ 22   The Director, in his written order, discussed the power bestowed on the Director to make

findings in contravention of the Board's recommendation and cited to section 44 of the Act. An

agency's decision on a question of law is not binding on a reviewing court. Cinkus v. Village. of

Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200 (2008).

¶ 23   Section 44 of the Act, states:

       "None of the disciplinary functions, powers and duties enumerated in this Act

       shall be exercised by the Department except upon the action and report in writing of the

       Disciplinary Board.

               In all instances, under this Act, in which the Disciplinary Board has rendered

       a recommendation to the Director with respect to a particular physician, the Director



                                                  9
1-12-3319


           shall, in the event that he or she disagrees with or takes action contrary to the

           recommendation of the Disciplinary Board, file with the Disciplinary Board and the

           Secretary of State his or her specific written reasons of disagreement with the

           Disciplinary Board. Such reasons shall be filed within 30 days of the occurrence of the

           Director's contrary position having been taken.

                    The action and report in writing of a majority of the Disciplinary Board

           designated is sufficient authority upon which the Director may act.

                    Whenever the Director is satisfied that substantial justice has not been done either

           in an examination, or in a formal disciplinary action, or refusal to restore a license, he or

           she may order a reexamination or rehearing by the same or other examiners." 225 ILCS

           60/44 (West 2010). 1

¶ 24       Parikh argues that the plain meaning of the first paragraph of section 44 requires the

Director to accept the Board’s recommendation. We disagree. The plain language of the first

paragraph prohibits the Department from engaging in disciplinary action without a written report

from the Board. Further, the plain and ordinary meaning of the second paragraph of section 44

states that where the Director disagrees with or takes action contrary to the recommendation of

the Board, within 30 days of taking action contrary to the Board's recommendation, the Director

shall file with the Board his or her specific written reasons of disagreement. The second

paragraph permits the Director to "disagree with" the Board. It also clearly allows the Director

to "take action" contrary to the recommendation "of the Disciplinary Board." The third

paragraph of this section gives the Director the authority to act upon the Board's

1
    Amended by Public Act 97-622, § 10 (eff. Nov. 23, 2011) to vest this authority in the Secretary of the Department.




                                                           10
1-12-3319


recommendation where the majority of the Board makes the recommendation. The fourth

paragraph of section 44 does not similarly preclude the Director from making findings contrary

to the Board's recommendation: it allows the Director the opportunity to send the case back for a

reexamination or a rehearing where the Director finds the proceeding before the ALJ or the

Board did not comply with due process. See Stojanoff v. Department of Registration &

Education, 79 Ill. 2d 394 (1980); Smith v. Department of Registration & Education, 412 Ill. 332

(1952).

¶ 25      We find no language in the Act that requires the Director to follow the Board's

recommendations, nor does Parikh cite to any. On the contrary, other sections of the Act support

our conclusion that the Director may act in contravention of the Board. Both sections 40 and 35

speak of the Board providing its recommendations to the Director. Section 40 states that, "[a]t

the expiration of the time allowed for filing a motion for rehearing, the Director may take the

action recommended by the Disciplinary Board." (Emphasis added.) 225 ILCS 60/40 (West

2010). Section 35, which explains the procedure for disciplinary proceedings, states that "[t]he

hearing officer shall report his findings and recommendations to the Disciplinary Board within

30 days of the receipt of the record. The Disciplinary Board shall have 60 days from receipt of

the report to review the report of the hearing officer and present their findings of fact,

conclusions of law and recommendations to the Secretary." (Emphasis added.) 225 ILCS 60/35

(West 2010). Therefore, we conclude that legislative authority grants the Director the authority

to agree and act on the majority of the Board's recommendation or to disagree with the findings

and recommendations of the Board subject to the standard of judicial review applicable to the

nature of the action taken.



                                                  11
1-12-3319


¶ 26      Parikh next argues that the final decision of the Director must be reversed because the

Director shifted the burden of proof when he found that Parikh was not credible because he

denied the allegations being made by the patient. Parikh points to the Director's statement in his

written order that reads, "I find the Respondent's testimony less than credible due to the repeated

consistent statements from L.K. and the corroborating eyewitness account from her ex-

boyfriend."

¶ 27      We disagree that this statement is indicative of improper burden shifting. It is the

Director's function, as the fact finder, to weigh the evidence, determine the credibility of the

witnesses, and resolve conflicts in the evidence. Marconi v. Chicago Heights Police Pension

Board, 225 Ill. 2d 497, 540 (2006). The Director, in assessing the credibility of the witnesses

who testified before the ALJ, merely found L.K. more credible than Parikh.

¶ 28      Defendant also argues that the Director's factual findings were against the manifest

weight of the evidence. Findings of fact and credibility determinations on review are held to be

prima facie true and correct and should not be overturned unless they are against the manifest

weight of the evidence. Cinkus, 228 Ill. 2d at 210. An administrative agency's factual

determinations are against the manifest weight of the evidence if the opposite conclusion is

clearly evident. Id. It is not our function to reevaluate witness credibility or resolve conflicting

evidence. Morgan v. Department of Financial & Professional Regulation, 374 Ill. App. 3d 275,

288-89 (2007). If the issues are merely ones of conflicting testimony or credibility of witnesses,

the determinations of the agency should be upheld. Keen v. Police Board, 73 Ill. App. 3d 65

(1979).




                                                   12
1-12-3319


¶ 29   Because we cannot reweigh the evidence or reassess the credibility of the witnesses on

review, our sole inquiry is whether anything in the record supports the Director’s decision that

the facts supported, by clear and convincing evidence, that Parikh inappropriately touched L.K.

several times during her neurological examinations. We find that the Director's factual findings

are not against the manifest weight of the evidence. In his order, the Director clearly states that

his decision is based on the "evidence presented at the hearing" before the ALJ and that he

considered "all of the evidence and testimony." The testimony of L.K., coupled with that of her

boyfriend and her mother, provides enough evidence for us to conclude that the Director

could have found by clear and convincing evidence that Parikh inappropriately touched L.K.'s

breasts and pelvic area. L.K. testified that Parikh touched her breasts and pelvic area on several

occasions. Brandon's testimony corroborated L.K.'s testimony, although he did not actually see

Parikh's hand on her breasts. L.K.'s mother Tina testified that L.K. came to her about Parikh

because she was uncomfortable with the way Parikh was touching her. Based on the testimony

in the record, it is not “clearly apparent” that Parikh did not inappropriately touch L.K.’s breasts.

Although the Director weighed the conflicting evidence differently and made credibility

assessments in disagreement with the ALJ, the Director's findings are to be afforded deference

even when his findings differ from those of the ALJ. Wilson v. Department of Professional

Regulation, 317 Ill. App. 3d 57 (2000). The fact that we may have found otherwise is not

sufficient to find that the Director’s decision is against the manifest weight.

¶ 30   Parikh also argues that the final decision of the Director must be reversed because it was

not based on the evidence and therefore was against the manifest weight of the evidence. Parikh

actually misstates the standard of review with respect to this argument. We review pure



                                                  13
1-12-3319


questions of fact under the manifest weight standard. Cinkus, 228 Ill. 2d at 210. The Director's

decision on the legal effect of a given set of facts--such as whether Parikh's conduct constituted a

violation of the Act--presents a mixed question of law and fact and is reviewed under the clearly

erroneous standard. Heabler, 2013 IL App (1st) 111968, ¶ 17. The clearly erroneous standard of

review lies between the manifest weight of the evidence standard and the de novo standard, and

lends some deference to the agency's decision. Lombard Public Facilities Corp. v. Department

of Revenue, 378 Ill. App. 3d 921 (2008). The Board's decision will be deemed clearly erroneous

only where, upon review of the entire record, we are “left with the definite and firm conviction

that a mistake has been committed.” (Internal quotation marks omitted.) AFM Messenger

Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 393 (2001).

¶ 31   The Director made a determination as to the legal effect of the facts, as we have already

discussed. Specifically, the Director found that Parikh abused his position of trust and took

advantage of his patient during six separate office visits when he fondled L.K.'s breasts and

pelvic region. Based on this conduct, the Director found that Parikh engaged in dishonorable,

unethical or unprofessional conduct of a character likely to deceive, defraud or harm the public

in violation of section 22(A)(5) of the Act (225 ILCS 60/22(A)(5) (West 2010)) and engaged in

immoral conduct in the commission of any act including but not limited to commission of an act

of sexual misconduct related to the licensee's practice in violation of section 22(A)(20) of Act

(225 ILCS 60/22(A)(20) (West 2010)).

¶ 32   As previously discussed, the Director's factual findings are not against the manifest

weight of the evidence. Accordingly, the determination regarding the legal effect of the facts,

that based on his conduct plaintiff violated the Act, was not clearly erroneous.



                                                 14
1-12-3319


¶ 33    Finally, we address Parikh's argument that the sanction imposed must be reversed

because it is overly harsh. As previously stated, the Director suspended Parikh's medical license

indefinitely but for at least one year.

¶ 34    A reviewing court defers to the administrative agency's expertise and experience in

determining what sanction is appropriate to protect the public interest. Massa v. Department of

Registration & Education, 116 Ill. 2d 376, 388 (1987). A reviewing court will not interfere with

an agency’s decision to impose a particular sanction unless the decision is unreasonable,

arbitrary or unrelated to the purpose of the relevant statute. Singh v. Department of Professional

Regulation, 252 Ill. App. 3d 859, 870 (1993).

¶ 35    Prior to a recent amendment, section 22 of the Act provided that the Department “may

revoke, suspend, place on probationary status, refuse to renew, or take any other disciplinary

action as the Department may deem proper with regard to the license or visiting professor permit

of any person issued under this Act to practice medicine” based upon “dishonorable, unethical or

unprofessional conduct of a character likely to deceive, defraud or harm the public" and

"[i]mmoral conduct in the commission of any act including, but not limited to commission of an

act of sexual misconduct related to the licensee's practice." 225 ILCS 60/22(A), (A)(5), (A)(20)

(West 2010). The Act now reads that the Director “may revoke, suspend, place on probation,

reprimand, refuse to issue or renew, or take any other disciplinary or non-disciplinary action as

the Department may deem proper.” 225 ILCS 60/22(A) (West 2012).

¶ 36    Parikh argues that, even assuming all of the factual findings of the Director were true,

similarly situated physicians were given six-month suspensions in Reddy v. Department of

Professional Regulation, 336 Ill. App. 3d 350 (2002) and Pundy v. Department of Professional



                                                 15
1-12-3319


Regulation, 211 Ill. App. 3d 475 (1991), where there were far more offending incidents,

allegations of intercourse and a much greater span of time involved.

¶ 37   In Reddy, a psychiatrist professed his love for his patient during a psychiatric treatment

session moved her into the home that he shared with his wife and children, divorced his wife,

and married his patient. Reddy, 336 Ill. App. 3d at 352. After an administrative hearing, the ALJ

found that Reddy's behavior warranted discipline because the evidence showed that his behavior

was unethical, unprofessional, and immoral under the Act, and Reddy suffered from a mental

illness that resulted in his inability to practice medicine with a reasonable degree of judgment

under the Act. The ALJ recommended that Reddy's medical license be placed on two years'

probation “with certain restrictions on plaintiff's practice of medicine.” Id. The Board accepted

the ALJ's findings, but based on the "egregious" nature of the offense, recommended a more

severe penalty of a six-month suspension of his medical license. Id. The Department accepted

the Board's recommendation and issued an order suspending Reddy's license for six months and

prohibited Reddy from supervising other medical practitioners. Id. This court affirmed the

Department's order and held that the Department did not abuse its discretion in imposing the six-

month suspension. Id.

¶ 38   In Pundy v. Department of Professional Regulation, 211 Ill. App. 3d 475, 479 (1991), a

psychiatrist began a sexual relationship with one of his patients. During the course of their

relationship, the psychiatrist hired the patient to work in his office, eventually allowing her to act

as a “co-therapist,” and to be present during other patients' psychiatric sessions. Id.

¶ 39   Multiple psychiatrists testified as expert witnesses on behalf of Pundy. These experts

testified that Pundy had not violated any medical ethics by entering into a sexual relationship



                                                  16
1-12-3319


with his patient. Id. at 480. The ALJ determined that there was no credible evidence to support a

finding of a clear and convincing violation of the Act and recommended that no punishment be

imposed. Id. However, the Board declined to follow the ALJ's recommendation, finding that

Pundy was guilty of unprofessional conduct likely to harm the public and recommended that the

Department suspend his medical license for six months, followed by a two-year probationary

period. Id. The Department accepted the Board's recommendations and ordered the punishment

recommended. Id.

¶ 40      On appeal, Pundy argued that the sentence was arbitrary and overly harsh. Id. at 488.

Despite his arguments that he had been exploited by his patient, and had taken steps to mitigate

any harm done to his patient by terminating the psychiatrist-patient relationship, we found that

the Department did not abuse its discretion in suspending Pundy. Id.

¶ 41      We find Reedy and Pundy factually distinguishable. Both Reedy and Pundy,

psychiatrists, engaged in consensual, loving relationships with partners that happened to be

patients. In this case, Parikh used his position of trust and authority as L.K.'s physician to violate

her by touching her breasts and pelvic area. Parikh's actions were more egregious than those in

Reedy or Pundy, and the punishment imposed reflects that.

¶ 42      Finally, we consider whether the punishment was unrelated to the purpose of the statute.

The purpose of the Act is to “protect the public health and welfare from those not qualified to

practice medicine.” Ikpoh v. Department of Professional Regulation, 338 Ill. App. 3d 918, 926

(2003).

¶ 43      The Director in this case found that Parikh abused his position of trust as a physician and

took advantage of his patient. In addition, the Director found that Parikh's actions served no



                                                   17
1-12-3319


medical purpose. Clearly, this is the type of conduct subject to disciplinary regulation that the

statute contemplates. Therefore, we do not find that a one year mandatory suspension with an

indefinite duration thereafter is an unreasonable or arbitrary penalty, nor do we find it to be

unrelated to the statute, where Parikh can petition to restore his license one year from the date of

the Director's order.

¶ 44                                 CONCLUSION

¶ 45   For the foregoing reasons, we affirm the judgment of the Department.

¶ 46   Affirmed.




                                                 18